 
Exhibit 10.1

 
EXCHANGE AGREEMENT
 
THIS EXCHANGE AGREEMENT (the “Agreement”), effective as October ____, 2017, is
made by and between MabVax Therapeutics Holdings, Inc., a Delaware corporation
(“Company”), and the holder of Exchange Securities (as defined herein) signatory
hereto (the “Holder”).
 
WHEREAS, the Holder owns shares of the Company’s Series ________1 Convertible
Preferred Stock as set forth on column 1 on Schedule A, annexed hereto (the
“Exchange Securities”);
 
WHEREAS, the Company wishes to issue the Series L Preferred Shares (as such term
is defined below) for the Exchange Securities as provided herein; and
 
WHEREAS, the Company has authorized a new series of convertible preferred stock
of the Company designated as Series L Convertible Preferred Stock, $0.01 par
value, the terms of which are set forth in the Certificate of Designation of
Preferences, Rights and Limitations of 0% Series L Convertible Preferred Stock
(the “Certificate of Designations”) in the form attached hereto as Exhibit A
(together with any convertible preferred shares issued in replacement thereof in
accordance with the terms thereof, the “Series L Preferred Shares”), which
Series L Preferred Shares shall be convertible into Common Stock, in accordance
with the terms of the Certificate of Designations;
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, the Exchange Securities for the
Series L Preferred Shares (the “Exchange”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:
 
1. Terms of the Exchange. The Company and Holder agree that (i) the Holder will
exchange the Exchange Securities and will relinquish any and all other rights it
may have under the Exchange Securities in exchange for such number of Series L
Preferred Shares as set forth in column 2 on Schedule A, annexed hereto.
 
2. Closing. Upon satisfaction of the conditions set forth herein, a closing
shall occur at the principal offices of the Company, or such other location as
the parties shall mutually agree (the “Closing”). At Closing, Holder shall
surrender the Exchange Securities and the Company shall deliver to Holder the
Series L Preferred Shares, in such amounts as are set forth on Schedule A. Upon
Closing, any and all obligations of the Company to Holder under the Exchange
Securities shall be fully satisfied and Holder will have no remaining rights,
powers, privileges, remedies or interests under the Exchange Securities.
 
3. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
4. Representations and Warranties of the Holder. The Holder represents and
warrants as of the date hereof and as of the closing to the Company as follows:
 
a. Authorization; Enforcement. The Holder has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement, and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Agreement by the Holder and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Holder and no further
action is required by the Holder. This Agreement has been (or upon delivery will
have been) duly executed by the Holder and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the Holder
enforceable against the Holder in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
b. Tax Advisors. The Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters, the
Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.
 
 
1 Series F, G and H.
 
-1-

 
 
 
c. Information Regarding Holder. Holder is an “accredited investor”, as such
term is defined in Rule 501 of Regulation D promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act,
is experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable the Holder
to utilize the information made available by the Company to evaluate the merits
and risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment. Holder has the
authority and is duly and legally qualified to purchase and own the Securities
(as defined below). Holder is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.
 
d. Legend. The Holder understands that the Series L Preferred Shares and the
shares of Common Stock issuable upon conversion of the Series L Preferred Shares
(the “Conversion Shares” and, together with the Series L Preferred Shares, the
“Securities”) when issued, shall be issued, pursuant to an exemption from
registration or qualification under the Securities Act and applicable state
securities laws, and except as set forth below, the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
e. Removal of Legends. Certificates evidencing the Securities shall not be
required to contain the legend set forth in Section 4(d) above or any other
legend (i) while a registration statement covering the resale of such Securities
is effective under the Securities Act, (ii) following any sale of such Shares
pursuant to Rule 144 (as defined herein) (assuming the transferor is not an
affiliate of the Company), (iii) if such Shares are eligible to be sold,
assigned or transferred under Rule 144 and the Holder is not an affiliate of the
Company (provided that the Holder provides the Company with reasonable
assurances that such Shares are eligible for sale, assignment or transfer under
Rule 144 which shall not include an opinion of the Holder’s counsel), (iv) in
connection with a sale, assignment or other transfer (other than under Rule
144), provided that the Holder provides the Company with an opinion of counsel
to the Holder, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the Securities Act or (v) if such legend is not
required under applicable requirements of the Securities Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the Commission). If a legend is not required pursuant to the foregoing, the
Company shall no later than three (3) business days following the delivery by
the Holder to the Company or the transfer agent (with notice to the Company) of
a legended certificate representing such Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from the Holder as may be required above in this Section 4(e), as directed by
the Holder, either: (A) provided that the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer Program, credit the
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to the Holder, a certificate
representing such Shares that is free from all restrictive and other legends,
registered in the name of the Holder or its designee. The Company shall be
responsible for any transfer agent fees or DTC fees with respect to any issuance
of Shares or the removal of any legends with respect to any Shares in accordance
herewith, including, but not limited to, fees for the opinions of counsel
rendered to the transfer agent in connection with the removal of any legends.
 
f. Restricted Securities. The Holder understands that: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Holder shall have
delivered to the Company (if requested by the Company) an opinion of counsel to
the Holder, in a form reasonably acceptable to the Company, to the effect that
such Shares to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Holder
provides the Company with reasonable assurance that such Shares can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”); (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the
Commission promulgated thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder except as set forth herein.
 
 
 
-2-

 
 
 
5. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Holder:
 
a. Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Exchange Documents”) and otherwise to carry out its obligations hereunder
and thereunder.  The execution and delivery of this Agreement by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors of the Company
or the Company’s stockholders in connection therewith, including, without
limitation, the issuance of the Securities, and no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
stockholders, subject to acceptance by the Nasdaq Capital Market of the
LAS.  This Agreement and any Other Agreement (as defined herein) have been (or
upon delivery will have been) duly executed by the Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
b. Organization and Qualification. Each of the Company and its subsidiaries (the
“Subsidiaries”) are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
Each of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Exchange Documents or
(iii) the authority or ability of the Company to perform any of its obligations
under any of the Exchange Documents. Other than its Subsidiaries, there is no
Person (as defined below) in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest. “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
governmental entity or any department or agency thereof.
 
c. No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Securities and reservation for issuance of the Conversion Shares) will not
(i) result in a violation of the Certificate of Incorporation (as defined below)
or other organizational documents of the Company or any of its Subsidiaries, any
capital stock of the Company or any of its Subsidiaries or Bylaws (as defined
below) of the Company or any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the Principal Market applicable to the Company except,
in the case of clause (ii) or (iii) above, to the extent such violations that
could not reasonably be expected to have a Material Adverse Effect.
 
d. No Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration
with, any court, governmental agency or any regulatory or self-regulatory agency
or any other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Exchange Documents, in each
case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date of this Agreement, and neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances which
might prevent the Company or any of its Subsidiaries from obtaining or effecting
any of the registration, application or filings contemplated by the Exchange
Documents. Except as disclosed in the Company’s filings with the Commission (the
“SEC Documents”), the Company is not in violation of the requirements of the
Principal Market and has no knowledge of any facts or circumstances which could
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future. The Company has obtained or submitted all necessary consents
and approvals from the Principal Market, including, if required, a LAS
application covering the listing of the Conversion Shares with the Principal
Market. In the event that the LAS has not been approved prior to the Closing,
the Conversion Shares shall be subject to all limitations imposed by NASDAQ
Listing Rule 5635 (d) until such time as shareholder approval of the issuance of
Conversion Shares has been obtained.
 
 
 
-3-

 
 
 
e. Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Securities is exempt from registration under the Securities Act. The
offer and issuance of the Securities is exempt from registration under the
Securities Act pursuant to the exemption provided by Section 3(a)(9) thereof.
The Company covenants and represents to the Holder that neither the Company nor
any of its Subsidiaries has received, anticipates receiving, has any agreement
to receive or has been given any promise to receive any consideration from the
Holder or any other Person in connection with the transactions contemplated by
the Exchange Documents.
 
f. Issuance of Securities. The issuance of the Series L Preferred Shares is duly
authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all taxes, liens, charges and other encumbrances with respect to the issue
thereof. The issuance of the Conversion Shares is duly authorized and upon
issuance in accordance with the terms of the Exchange Documents and Certificates
of Designations shall be validly issued, fully paid and non-assessable and free
from all taxes, liens, charges and other encumbrances with respect to the issue
thereof.
 
g. Transfer Taxes. As of the date of this Agreement, all share transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance of the Series L Preferred Shares to be exchanged
with the Holder hereunder will be, or will have been, fully paid or provided for
by the Company, and all laws imposing such taxes will be or will have been
complied with.
 
h. Equity Capitalization. Except as disclosed in the SEC Documents: (i) none of
the Company’s or any Subsidiary’s capital stock is subject to preemptive rights
or any other similar rights or any liens or encumbrances suffered or permitted
by the Company or any Subsidiary; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, other than future potential issuances of additional shares of
Common Stock to Sichenzia Ross Ference Kesner LLP for any future financings by
the Company at a price per share less than $0.50, and the potential issuance to
a certain lead investor in the Company’s prior financings of additional shares
of common stock or convertible preferred stock to obtain the consent of the lead
investor to future financings below $2.25 per share, with such issuance
obligations to cease when the investor no longer owns any Series L Preferred
Shares; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound, other than that
certain loan and security agreement with Oxford Finance LLC dated January 15,
2016, and equipment leases and equipment financing in the ordinary course of
business; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act other than various prior issuances of securities that have
not been previously registered; (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. The Company has furnished to the Holder true, correct and
complete copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto that have not been disclosed in the SEC Documents.
 
i. Shell Company Status. The Company is not and has not, for a period of at
least two years, been an issuer identified in Rule 144(i)(1) of the Securities
Act. The Company is, and has been for a period of at least 90 days, subject to
the reporting requirements of Section 13 or Section 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).
 
j. Non-Affiliate. The Company is not, and is not an Affiliate of, and
immediately after consummation of the transactions contemplated by the Exchange
Documents, will not be or be an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. The Company shall
conduct its business in a manner so that it will not become an “investment
company” subject to registration under the Investment Company Act of 1940, as
amended.
 
 
 
-4-

 
 
 
6. Additional Agreements of the Parties. The Company and the Holder agree as
follows:
 
a. Registration Rights. The Company shall file a “resale” registration statement
with the Commission covering the Conversion Shares, so that such shares of
common stock will be registered under the Securities Act. The Company will
maintain the effectiveness of the “resale” registration statement from the
effective date of the registration statement until all Registrable Securities
(as defined in the Registration Rights Agreement, attached hereto as Exhibit B)
covered by such registration statement have been sold, or may be sold without
the requirement to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144.  The Company will use its
reasonable best efforts to have such “resale” registration statement filed
within ten (10) calendar days of the Closing and declared effective by the
Commission as soon as possible and, in any event, by thirty (30) calendar days
of the Filing Date (the “Effectiveness Date”). The Company is obligated to pay
to the Holder a fee of one (1%) percent per month of the stated value of the
Series L Preferred Shares, payable in cash, up to a maximum of six (6%) percent,
on the Filing Date and the Effectiveness Date if the registration obligations
set forth herein have not been met, and pro- rata for each month, or partial
month, in excess of the Filing Date and/or the  Effectiveness Date that the
registration statement has not been declared effective; provided, however, that
the Company shall not be obligated to pay any such liquidated damages if the
Company is unable to fulfill its registration obligations as a result of rules,
regulations, positions or releases issued or actions taken by the Commission
pursuant to its authority with respect to “Rule 415” or other rules,
regulations, positions or releases issued or actions taken by the Commission,
provided the Company registers at such time the maximum number of shares of
Common Stock permissible upon consultation with the staff of the Commission.
 
b. Rule 144 Acknowledgments. The Holder and the Company confirm that the Company
has not received any consideration for the transactions contemplated by this
Agreement. Pursuant to Rule 144 promulgated by the Commission pursuant to the
Securities Act and the rules and regulations promulgated thereunder as such Rule
144 may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule 144, the holding period of the Securities tacks back to ___________.2 The
Company agrees not to take a position contrary to this paragraph and, at
Closing, the Company’s counsel will deliver an opinion attesting to the
acknowledgements contained in Section 5(d), Section 5(e) and this Section 6(b).
 
c. Securities Laws Disclosure; Publicity.  The Company shall within three (3)
Trading Days immediately following the Closing (a) issue a press release
disclosing the material terms of the transactions contemplated hereby, and (b)
file a Current Report on Form 8-K, including the Exchange Documents as exhibits
thereto, with the Securities and Exchange Commission (the “Commission”) within
the time required by the Exchange Act.  The Company and the Holder shall consult
with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor the Holder shall
issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
the Holder, or without the prior consent of the Holder, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of the Holder, or include the name
of the Holder in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of the Holder, except (a) as
required by federal securities law in connection with the filing of final
Exchange Documents (including signature pages thereto) with the Commission and
(b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Holder with prior
notice of such disclosure permitted under this Section 6(c).
 
d. Reserved.
 
e. Material Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Exchange Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide Holder or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto Holder shall have entered into a written agreement with the Company
regarding the confidentiality and use of such information. The Company
understands and confirms that Holder shall be relying on the foregoing covenant
in effecting transactions in securities of the Company.
 
f. Conversion Procedures. The form of Notice of Conversion included in the
Certificate of Designations sets forth the totality of the procedures required
of the Holder in order to convert the Series L Preferred Shares. No additional
legal opinion, other information or instructions shall be required of the Holder
to convert their Series L Preferred Shares. The Company shall honor conversions
of the Series L Preferred Shares and shall deliver the Securities in accordance
with the terms, conditions and time periods set forth in the Exchange Documents.
 
 
2 To be filled in depending on the series being exchanged - The dates of
issuance of the Series F Preferred Stock was August 22, 2016, the Series G
Preferred Stock was May 17, 2017, and the Series H Preferred Stock was May 3,
2017
 
-5-

 
 
 
g. Reporting Obligations. Until the earliest of the time that (i) the Holder no
longer owns Securities, the Company covenants to file all periodic reports with
the Commission pursuant to Section 15(d) of the Exchange Act or alternatively,
if registered under Section 12(b) or 12(g) of the 1934 Act, maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act even if the Company is not
then subject to the reporting requirements of the Exchange Act. At any time
commencing on the Closing Date and ending at such time that all of the
Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to Holder’s other available remedies, the Company
shall pay to a Holder, in cash, as partial liquidated damages and not as a
penalty, by reason of any such delay in or reduction of its ability to sell the
Securities, an amount in cash equal to two percent (2.0%) of the aggregate
Stated Value (as defined in the Certificates of Designations) of the Series L
Preferred Shares and accrued interest held by such Holder on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Holder to transfer the Conversion
Shares pursuant to Rule 144. The payments to which a Holder shall be entitled
pursuant to this Section 6(h) are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of one (1.0%) percent per month (prorated for
partial months) until paid in full. Nothing herein shall limit Holder’s right to
pursue actual damages for the Public Information Failure, and Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
 
h. Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of Holder. The Company shall take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, sale to the Holder at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of Holder.
 
i. Preservation of Corporate Existence. The Company shall preserve and maintain
its corporate existence, rights, privileges and franchises in the jurisdiction
of its incorporation, and qualify and remain qualified, as a foreign corporation
in each jurisdiction in which such qualification is necessary in view of its
business or operations and where the failure to qualify or remain qualified
might reasonably have a Material Adverse Effect upon the financial condition,
business or operations of the Company taken as a whole.
 
j.            Shareholder Approval of Exchange. The Company shall hold a special
meeting of the shareholders of the Company within 60 days of the date hereof, or
at such other date that Broadridge Financial Solutions, Inc. recommends for
timely processing of materials for the special meeting, at which the Company
shall present to its shareholders a proposal for approval of the Exchange. In
the event the Exchange is not approved at such shareholder meeting, the Company
shall hold an additional shareholder meeting, within 90 days of the first such
shareholder meeting, at which the Company shall present to shareholders a
proposal for approval of the Exchange. Until such time as the Exchange is
approved by shareholders of the Company, the Company shall continue to hold
shareholder meetings, each held within 90 days of the prior shareholder meeting.
In the event that the Exchange has not been approved by shareholders of the
Company within 60 days of the date hereof as a result of gross negligence by the
Company (the “Shareholder Approval Deadline”), then, in addition to any other
rights the Holder may have hereunder or under applicable law, the Company shall
pay to the Holder on each 45-day anniversary of the Shareholder Approval
Deadline (if such shareholder approval has not been obtained) until such
shareholder approval has been obtained as partial liquidated damages and not as
a penalty, equal to 1.0% of the aggregate Stated Value (as defined in the
Certificate of Designations) of the Series L Preferred Shares for each month
past the Shareholder Approval Deadline that the shareholder approval has not
been obtained (pro-rated for any partial month in which such shareholder
approval has not been obtained), provided, however, the Company shall not pay to
the Holder more than 12.0% of the aggregate Stated Value (as defined in the
Certificates of Designations) of the Series L Preferred Shares pursuant to this
Agreement.


7. Miscellaneous.
 
a. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.
 
b. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York located in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
c. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
 
 
-6-

 
 
 
d. Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
e. Notices. Any notice or communication permitted or required hereunder shall be
in writing and shall be deemed sufficiently given if hand-delivered or sent (i)
postage prepaid by registered mail, return receipt requested, or (ii) by
facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other in writing.
 
If to the Company, to:
MabVax Therapeutics Holdings, Inc.
 
11535 Sorrento Valley Road, Suite 400
 
San Diego, CA 92121
 
Attention:  Chief Executive Officer

 
If to Holder, to the address set forth on the signature page of the Holder.
 
f. Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith, provided, however the Company shall pay all costs of
registration under the Securities Act including any Rule 144 opinion costs.
 
g. Entire Agreement; Amendments. This Agreement constitutes the entire agreement
between the parties with regard to the subject matter hereof and thereof,
superseding all prior agreements or understandings, whether written or oral,
between or among the parties. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.
 
h. Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
i. Independent Nature of the Holder’s Obligations and Rights. The obligations of
the Holder under the Exchange Documents are several and not joint with the
obligations of any other holder of Exchange Securities (each, an “Other Holder”)
under any other agreement (each, an “Other Agreement”), and the Holder shall not
be responsible in any way for the performance of the obligations of any Other
Holders under any Other Agreement. Nothing contained herein or in any Other
Agreement, and no action taken by the Holder pursuant hereto or any Other Holder
pursuant to any Other Agreement, shall be deemed to constitute the Holder or any
Other Holder as, and the Company acknowledges that the Holder and the Other
Holders do not so constitute, a partnership, an association, a joint venture or
any other kind of group or entity, or create a presumption that the Holder and
any Other Holder are in any way acting in concert or as a group or entity with
respect to such obligations or the transactions contemplated by the Exchange
Documents, any other agreement or any matters, and the Company acknowledges that
the Holder and the Other Holders are not acting in concert or as a group or
entity, and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by the Exchange Documents and any
Other Agreement. The decision of the Holder to acquire the Securities pursuant
to the Exchange Documents has been made by the Holder independently of any Other
Holder. The Holder acknowledges that no Other Holder has acted as agent for the
Holder in connection with the Holder making its acquisition hereunder and that
no Other Holder will be acting as agent of the Holder in connection with
monitoring the Holder’s Securities or enforcing its rights under the Exchange
Documents. The Company and the Holder confirm that the Holder has independently
participated with the Company in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. The Holder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any of the Other
Agreements, and it shall not be necessary for any Other Holder to be joined as
an additional party in any proceeding for such purpose. To the extent that any
of the Other Holders and the Company enter into the same or similar documents,
all such matters are solely in the control of the Company, not the action or
decision of the Holder, and would be solely for the convenience of the
Company and not because it was required or requested to do so by the Holder or
any Other Holder. For clarification purposes only and without implication that
the contrary would otherwise be true, the transactions contemplated by the
Exchange Documents include only the transaction between the Company and the
Holder and do not include any other transaction between the Company and any
Other Holder.
 
j. Shareholder Approval of Exchange. The Company shall hold a special meeting of
the shareholders of the Company within 60 days of the date hereof, or at such
other date that Broadridge Financial Solutions, Inc. recommends for timely
processing of materials for the special meeting, at which the Company shall
present to its shareholders a proposal for approval of the Exchange. In the
event the Exchange is not approved at such shareholder meeting, the Company
shall hold an additional shareholder meeting, within 90 days of the first such
shareholder meeting, at which the Company shall present to shareholders a
proposal for approval of the Exchange. Until such time as the Exchange is
approved by shareholders of the Company, the Company shall continue to hold
shareholder meetings, each held within 90 days of the prior shareholder meeting.
In the event that the Exchange has not been approved by shareholders of the
Company within 60 days of the date hereof as a result of gross negligence by the
Company (the “Shareholder Approval Deadline”), then, in addition to any other
rights the Holder may have hereunder or under applicable law, the Company shall
pay to the Holder on each 45-day anniversary of the Shareholder Approval
Deadline (if such shareholder approval has not been obtained) until such
shareholder approval has been obtained as partial liquidated damages and not as
a penalty, equal to 1.0% of the aggregate Stated Value (as defined in the
Certificate of Designations) of the Series L Preferred Shares for each month
past the Shareholder Approval Deadline that the shareholder approval has not
been obtained (pro-rated for any partial month in which such shareholder
approval has not been obtained), provided, however, the Company shall not pay to
the Holder more than 12.0% of the aggregate Stated Value (as defined in the
Certificates of Designations) of the Series L Preferred Shares pursuant to this
Agreement.
 
 
 
-7-

 
 
 
k. Pledge of Securities. The Company acknowledges and agrees that the Securities
may be pledged by the Holder in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities. The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and if the Holder effects a pledge of Securities it
shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
Other Agreement. The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Holder.
 
l. Separate Counsel. Each party hereto represents and agrees with each other
that it has been represented by or had the opportunity to be represented by,
independent counsel of its own choosing, and that it has had the full right and
opportunity to consult with its respective attorney(s), that to the extent, if
any, that it desired, it availed itself of this right and opportunity, that it
or its authorized officers (as the case may be) have carefully read and fully
understand this Agreement in its entirety and have had it fully explained to
them by such party's respective counsel, that each is fully aware of the
contents thereof and its meaning, intent and legal effect, and that it or its
authorized officer (as the case may be) is competent to execute this Agreement
and has executed this Agreement free from coercion, duress or undue influence.
By their execution of this Agreement, the Company, on the one hand, and the
Holder, on the other hand, hereby waive any actual or perceived conflict(s) of
interest in connection with any prior, existing and any future representation or
other relationships between the Company’s counsel and the Company or the
Company’s counsel and the Holder, and that neither the Company nor the Holder
has requested additional information; further the Holder and the Company
acknowledge that Company counsel and members thereof maintain securities
holdings in the Company which may include Exchange Securities, and may in the
future acquire or dispose of additional securities or investments of the
Company.
 
(Signature Pages Follow)
 
 
-8-

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
MABVAX THERAPEUTICS HOLDINGS, INC.
  
 
By:____________________________________
Name: J. David Hansen
Title: President and Chief Executive Officer
Date:_________________
 
HOLDER
 
____________________________________
Name:
Title:
Date:_________________
 
 
 
 
 
-9-

 
 
Schedule A
 
 
(1)
(2)
Name
Shares of Series ___ Convertible Preferred Stock
Shares of Series L
Convertible Preferred Stock
 
 
 
 
 
 
 
 

 
 
 
-10-

 
 
 
Exhibit A
 
FORM OF
CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
0% SERIES L CONVERTIBLE PREFERRED STOCK
 
 
 
-11-

 
 
 
Exhibit B
 
FORM OF
REGISTRATION RIGHTS AGREEMENT
 
 
-12-
